PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/045,461
Filing Date: 3 Oct 2013
Appellant(s): Grieves et al.



__________________
Azadeh Khadem
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8-10, 13-14, 23-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 20040156562 A1) in view of OSXDaily (“Convert Text to Emoji Automatically in Mac OS X”), Creutz et al (US 20100131447 A1), Microsoft (“Set General Options: Applies to Lync 2010”),  and Martin-Cocher et al, hereinafter Martin (US 20120146955 A1). 
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 20040156562 A1) in view of OSXDaily (“Convert Text to Emoji Automatically in Mac OS X”), Creutz et al (US 20100131447 A1), Microsoft (“Set General Options: Applies to Lync 2010”), and Martin-Cocher et al, hereinafter Martin (US 20120146955 A1) and further in view of Seo et al (US 20050261031 A1). 
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 20040156562 A1) in view of OSXDaily (“Convert Text to Emoji Automatically in Mac OS X”), Park et al (US 20100088616 A1), , Creutz et al (US 20100131447 A1), and Martin-Cocher et al, hereinafter Martin (US 20120146955 A1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 20040156562 A1) in view of Park et al (US 20100088616 A1), OSXDaily (“Convert .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 20040156562 A1) in view of OSXDaily (“Convert Text to Emoji Automatically in Mac OS X”), Creutz et al (US 20100131447 A1), and Martin-Cocher et al, hereinafter Martin (US 20120146955 A1).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 20040156562 A1) in view of OSXDaily (“Convert Text to Emoji Automatically in Mac OS X”), Creutz et al (US 20100131447 A1), Microsoft (“Set General Options: Applies to Lync 2010”), and Martin-Cocher et al, hereinafter Martin (US 20120146955 A1) and further in view of Flinchem et al (US 6307548 B1). 
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 20040156562 A1) in view of OSXDaily (“Convert Text to Emoji Automatically in Mac OS X”), Creutz et al (US 20100131447 A1), Microsoft (“Set General Options: Applies to Lync 2010”), and Martin-Cocher et al, hereinafter Martin (US 20120146955 A1) and further in view of White et al (US 20090240488 A1). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 20040156562 A1) in view of OSXDaily (“Convert Text to Emoji Automatically in Mac OS X”), Creutz et al (US 20100131447 A1), Microsoft (“Set General Options: Applies to Lync 2010”), and Martin-Cocher et al, hereinafter Martin (US 20120146955 A1) and further in view of Yuen et al (US 20140208258 A1). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 20040156562 A1) in view of OSXDaily (“Convert Text to Emoji Automatically in .

(2) Response to Argument
	First, before getting into the specifics of the rejection, the Examiner feels it important to describe the references as a combined whole. While a large selection of references are used, the secondary references are generally used for methods of displaying the various predictions generated by the primary reference. 
	The primary idea for the claim is met by the Mulvey reference. The claim calls for predicting both words and emojis/emoticons as the user types. The Mulvey reference denotes presenting personalized predictions to the user based on their input, the predictions including words, emoticons (i.e. emojis), texting language, grammar, phone numbers, passwords, credit card numbers, etc. (see Mulvey, Pg.1-2, paragraph 0017). So the basic concept, predicting emoji’s based upon the user’s input, is found in the primary reference. 
	The secondary references are used for details upon how these predictions are presented to the user. 
	The OSXDaily reference is used to show that emoticons can be pictographic, and that words/letter combinations can be used interchangeably (see OSXDaily, Pg.1, first paragraph) as well as showing that tables can be used to show the correspondence between these words and emoticons (see OSXDaily Pg.1-2, section 6). This shows that it is known in the art that emoticon/emoji can be pictographic, as well as their corresponding textual symbols. 

	The Microsoft reference is used to show that toggling between the word version of an emoticon and the pictographic version is known in the art. (See Microsoft, Pg.2). The Microsoft reference makes clear that emoticons can be presented textually or graphically (see Microsoft, Pg.2, Second bullet). 
	The Martin reference is used to show that emoticons and text can be displayed separately in different groups. The Martin reference makes clear that emoticons and text/words can be displayed in different groups as needed (See Martin, Fig.12-13, Pg.5, paragraph 0049). Here, the Martin references shows one group for the emoticons, one group for the textual versions of emoticons, and one group for the words representing the emoticons (see Martin, Fig. 12-13). 
	To recap, the primary reference, Mulvey, discloses predicting both words and emoticons based upon the user’s input. The secondary references are used to denote the methods of displaying these emoticon predictions, including pictographic emoticons and tables (OSXDaily), displaying multiple predictions at once serially (Creutz), toggling between pictographic and textual emoticons (Microsoft), and displaying emoticons and textual representations in separate groups (Martin). The combination meets the claimed limitations as shown in the final rejection mailed 9/21/2020. 
	In pg.9-10, the Appellant argues in regards to independent claim 1, 
This paragraph discusses presentation of candidate words in a candidate word field or word lists and teaches that the term “word” may include emoticons. This simply teaches that words may be presented in a word list/field for selection and that the word and prediction candidates that are words “are presented serially ... in the prediction bar.” The Examiner seems to suggest that since Creutz mentions the use of a word list, this by itself suggests that prediction candidates are presented serially. Appellant respectfully disagrees. However, even if that was the case, it would not teach or suggest “the prediction candidates that are emoji and prediction candidates that are words are presented serially in different groups in the predictions bar.” The cited portion, at best, teaches presenting candidate words in a word list and suggests that the word list may include emoticons. This, in fact, suggests that if the word list include emoticons, they would be somewhere in the list (i.e., mixed in with the remaining candidate words). This is in contrast to the claim language which recites “the prediction candidates that are emoji and prediction candidates that are words are presented serially in different groups in the predictions bar.” The Examiner’s suggestion that the cited portion of Creutz teaches “listing out the various recommendations in a word field, which meets the broadest reasonable interpretation of serial” ignores the part of the claim language which recites “emoji and prediction candidates ... are presented serially in different groups.” The claim language, when read as a whole, is clearly distinguishes from the teachings of Creutz which merely suggests including candidate words in a word list.

	In response, the Examiner maintains the rejection as shown in the previous office action. First, Appellants position seems to be that words presented in a list are not necessarily presented “serially.” The word “list” is defined by Merriam Webster as “a simple series of words or numerals (such as the names of persons or objects).” Clearly, the definition of a “list” literally uses the word “series.” Therefore it is clear by the simple definition of the word that any objects presented in a list must necessarily be presented “serially” as that is the definition of a list. 
	The Appellant then goes on to list portions of the limitations which the Creutz reference is not cited for, then states that the Creutz reference does not meet these limitations. As discussed above, the Creutz reference is used to show that one of ordinary skill in the art at the time the invention was filed would know to present words and emoticons predictions to the user in a list (i.e. serially), which the Creutz reference clearly states (see Creutz, pg.3, paragraph 0028). The Appellant is correct that the Creutz reference does not explicitly disclose the words and emoticons being broken up into separate groups. However, the Martin reference has been cited to show that it would be obvious to one of ordinary skill in the art to display emoticons and 
	In pg.10, the Appellant argues in regards to independent claim 1, 
The above paragraph discusses creating a display of emoticons, text equivalents of emoticons and emoticon names in layered windows. Martin explains that the “layered windows includes window 1210, which displays emoticons, window 1215, which displays the text equivalent of the emoticon marked for selection, and window 1220, which displays the name of the emoticon marked for selection.” Martin, ]} [0050], Thus, each of the layered windows displays different type of information about the emoticons. The first window displays the emoticons themselves; the second window displays the text equivalent of the emoticons; and the third window displays the name of the emoticons. It appears that the Examiner is equating the different layered windows to the term “different groups.” However, claim 1 requires that “the prediction candidates that are emoji and prediction candidates that are words” be “presented serially in different groups in the predictions bar.” Neither the text equivalent of the emoticons nor the emoticon names are prediction candidates that are words. Martin provides an example of text equivalent of emoticons in FIG. 13, which is reproduced below for reference.
	

	In response, the Examiner maintains the rejection as shown in the previous office action. First, Applicant’s argument seems to be that emoticons, text equivalents of emoticons, and emoticon names does not represent prediction candidates that are words. However, Applicants own statement clearly denotes the displaying of words in a separate group, unless the names of emoticons are somehow not determined to be “words.” In fact, Figure 13 clearly shows the words being displayed in a separate group, and Applicant clearly denotes the figure number, 1220, which shows the word being displayed. (See Martin, Fig.13). Clearly the word “smile” meets the broadest reasonable interpretation of the word “word.” Since the Martin reference clearly denotes both emoticons and words being displayed in separate groups, this meets the broadest reasonable interpretation of the claimed limitations, and therefore the rejection should be maintained as shown in the previous office action. 

As illustrated in FIG. 13, the text equivalents of emoticons are characters that correspond to a given emoticon (e.g., :) for a smiley face). These are clearly not prediction candidates that are words. An example of an emoticon name provided in Martin is the term “sad face.” Martin, ]} [0047], Thus, emoticon names merely refer to names by which emoticons are known. The Examiner asserts that since the term “sad face” includes two words, it meets the broadest reasonable interpretation of “prediction candidates that are words.” Final Office Action, p. 33. This logic ignores the terms “prediction candidates.” The claim requires that “prediction candidates that are emoji and prediction candidates that are words” be “presented serially in different groups in the predictions bar.” While, emoticon names may include words, they are not prediction candidates. As such, they cannot read on the claim term “prediction candidates that are words.” As a result, the different windows displaying emoticons, and emoticon names do not teach or suggest presenting “prediction candidates that are emoji and prediction candidates that are words” in different groups. Thus, the Examiner has failed to establish that Martin teaches or suggests “the prediction candidates that are emoji and prediction candidates that are words are presented ... in different groups....”

	In response, the Examiner maintains the rejection as shown in the previous office action. The Appellants main argument appears to be that the emoticon names are not “prediction candidates.” This is simply incorrect. The emoticon names denote words which are predicted based upon the user’s input. (See Martin, Pg.5, paragraph 0049; the claim limitation does not require that the prediction candidates be anything other than displayed words or emojis (i.e. emoticons). Since the Martin reference clearly denotes displaying words as predictions as to the user’s intent, this meets the broadest reasonable interpretation of the claim, and therefore the rejection should be maintained as shown above.
	Further, the Martin reference is not cited to show prediction candidates at all, only that words and emoticons can be displayed separately. The Mulvey reference makes clear that predictions can include both words and emoticons (see Mulvey, Pg.1-2, paragraph 0017). Once again, the Appellant attempts to attack the references in a vacuum. The Martin reference is not required to meet any portions of the claim for which it has not been cited. The references have been combined under U.S.C. 103, and the references must be viewed as a combination, not in a vacuum.
In Re Japikse case law, 
The Examiner points to the decision in In Re Japikse to support the argument that various ways of displaying prediction candidates on the bar is a mere rearrangement of parts and as such obvious on its face. Final Office Action, p. 4. The claims at issue in In Re Japikse related to a hydraulic power press which was taught in the prior art except for the position of the starting switch. In Re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Court held the claims unpatentable as changing the position of the starting switch would not have modified the operation of the device. Id. This is different from claim 1 in which changing the position of the prediction candidates in the prediction bar changes the way the predictions are presented to the user. Furthermore, the law states “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Exparte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). The cited prior art fails to provide such a motivation or reason to rearrange the prediction candidates such that “the prediction candidates that are emoji and prediction candidates that are words are presented serially in different groups in the predictions bar.” Thus, the Examiner has failed to establish that the limitation “wherein the prediction candidates that are emoji and prediction candidates that are words are presented in different groups in the predictions bar” is an obvious way of displaying prediction candidates.

	In response, the Examiner maintains the rejection as shown in the previous office action. Appellant’s main argument seems to be that moving a start switch is not the same as displaying predictions in a different order to the user. This is simply untrue. If the predictions are the same, merely rearranging the predictions in a different order is analogous to the In re Japikse case. As Appellant states, the court found that merely moving a starting switch did not modify the operation of the device. Rearranging offered predictions to the user similarly does not change the operation of the actions taken by the combined references. As stated above, the Mulvey reference denotes predicting both words and emoticons in response to user input (see Mulvey, Pg.1-2, paragraph 0017). Therefore it is known to display both words and emoticons to the user as potential predictions. The Creutz reference is used to show that it is obvious to one of ordinary skill in the art of word and emoticon prediction to allow these two things to be displayed together In Re Japikse case is clearly analogous to the current situation, and shows that merely rearranging where potential predictions are displayed on the screen would be obvious to one of ordinary skill in the art at the time of filing, and therefore the rejection should be maintained as shown in the previous office action.
	Appellant further argues that the Examiner has not provided proper motivation or reason to make the specified changes. First, the MPEP section 2144.04 does not require further motivation for supporting rationale for cases which the court has found to be common practices which require only ordinary skill in the art. (See MPEP 2144.04, first paragraph). The MPEP goes on to state that In Re Japikse denotes it would be obvious to one of ordinary skill in the art to rearrange parts when it does not change the operation of the device. (See MPEP 2144.04 VI(C)). As discussed above, merely displaying predictions in different places does not change the operation of the device any more than moving a start switch would affect the operation of a hydraulic press. In the Mulvey combination, selecting a prediction candidate from one position on the screen instead of another position on the screen does not change the operation of the 
	In pg.13, the Appellant argues in regards to claim 31, 
Claim 31 depends from claim 1 and as such includes all limitations of claim 1, discussed above. Therefore, for at least the same reasons as those discussed above with respect to claim 1, claim 31 is not obvious over Mulvey in view of OSXDaily, Creutz, Microsoft and Martin. Furthermore, claim 31 recites “wherein interpolation of individual scores derived from the multiple dictionaries is performed based on at least one of an amount of user data available, a frequency of use of individual words or emoji, and a recency of use of the individual words or the emoji.” The Examiner cites to Creutz for teaching “interpolation” and cites to paragraph 25 of Mulvey as teaching “individual scores derived from the multiple dictionaries is performed based on at least one of an amount of user data available, a frequency of use of individual words or emoji, and a recency of use of the individual words or emoji.” Final Office Action, p. 11. However, there is nothing in the cited paragraph of Mulvey that relates to interpolation of individual scores, let alone teaching that interpolation “is performed based on at least one of an amount of user data available, a frequency of use of individual words or emoji, and a recency of use of the individual words or the emoji.” For at least these reasons, Appellant respectfully requests that the rejection of claim 31 under 35U.S.C. § 103 be reversed.

	In response, the Examiner maintains the rejection as shown in the previous office action. Here the Appellant’s primary argument appears to be that Mulvey does not denote the use of interpolation of individual scores, and therefore the combined references of Mulvey and Creutz cannot denote the interpolation of multiple scores. First, the Mulvey reference clearly denotes involving multiple dictionaries as well as the user’s own actions to make its predictions, however this is untrue. The Mulvey reference denotes not only monitoring the user’s actions to update future predictions, but also considers numerous other different context models (i.e. Dictionaries) to make these predictions (see Mulvey, Pg.3, paragraph 0025). All of these models/monitoring are combined together in order to make the prediction. However, the Mulvey reference fails to explicitly disclose using interpolation to combine these different assets. The Creutz reference was brought in to show that interpolation can be used to combine different assets together in 
	In pg.18, the Appellant argues in regards to the rejection of Independent claim 32, 
OSXDaily relates to automatically converting specific text characters to emoji and teaches “how to configure the text-to-emoji conversions.” OSXDaily, p. 1. For example, it discusses how the characters “classic colon parenthesis ... will be replaced by the emoji smiley face.” OSXDaily, pg. 2. Thus, OSXDaily describes steps that can be performed to assign shorthand text characters to specific emoji. This has nothing to do with predicted words and it clearly does not relate to displaying an emoji “corresponding to a predicted word ... immediately following the predicted word in the predictions bar.”

	In response, the Examiner maintains the rejection as shown in the previous office action. First, Appellant once again seeks to attack the references in a vacuum. The OSXDaily reference is not used to show that the predictions can be displayed in a prediction bar, the Creutz reference is used to show these aspects. The OSXDaily reference is not required to meet limitations for which it has not been cited. 
Further, Appellant’s argument appears to be that the textual input of an emoticon cannot be a word, and therefore the word and emoticon cannot be displayed together. The OSXDaily reference clearly denotes words and potential emoticons displayed together. The OSXDaily reference discloses words such as (poo), (swirl), being paired with their emoji equivalents (see OSX Daily, Pg.1, section 6; Pg.2, section 7). 
Once again, the combined references meet the claimed limitation, and therefore the rejection should be maintained as shown in the previous office action. 
In re Japikse in relation to the rejection of claim 32, 
The Examiner also points to the decision in In Re Japikse to support the argument that “displaying the predictions in different ways on the bar are obvious on its face.” Final Office Action, p. 28. However, as discussed above, the claims at issue in In Re Japikse related to a hydraulic power press which was taught in the prior art except for the position of the starting switch and the Court held the claims unpatentable as changing the position of the starting switch would not have modified the operation of the device. Id. This is different from claim 32 in which changing the position of the prediction candidates in the prediction bar changes the way the predictions are presented to the user. Furthermore, as discussed above, the law states “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). OSXDaily fails to provide such a motivation or reason to rearrange the prediction candidates such that “emoji corresponding to a predicted word is shown immediately following the predicted word in the predictions bar.” Thus, the Examiner has failed to establish that the limitation “wherein emoji corresponding to a predicted word is shown immediately following the predicted word in the predictions bar” is an obvious way of displaying prediction candidates.

	In response, the Examiner maintains the rejection as shown above. Once again, Appellant appears to be stating the In Re Japikse is not relevant to the current claims. However, as discussed above, this is simply untrue. Once again, the position of prediction candidates on the screen does not change the operation of the device any more than moving the starting switch of a hydraulic press changes the operation of the device. When a starting switch is moved, it still provides the same service regardless of its location: starting the device. The same is true for the prediction candidates displayed on a screen regardless of their location. Whether the prediction candidate are found at the top of the screen or the bottom, in a row or in a column, right by each other or separated by another word, the prediction candidate selected by the user would be taken and placed in the text input the user is processing. It does not matter where the prediction 
	Appellant further argues that the Examiner has not provided any motivation for moving the various pieces discussed in the claim. Once again, the MPEP does not require the Examiner to do so. Once again, MPEP section 2144.04 does not require further motivation for supporting rationale for cases which the court has found to be common practices which require only ordinary skill in the art. (see MPEP 2144.04, first paragraph).The MPEP goes on to state that In Re Japikse denotes it would be obvious to one of ordinary skill in the art to rearrange parts when it does not change the operation of the device. (See MPEP 2144.04 VI(C)). As discussed above, merely displaying predictions in different places does not change the operation of the device any more than moving a start switch would affect the operation of a hydraulic press. In the Mulvey combination, selecting a prediction candidate from one position on the screen instead of another position on the screen does not change the operation of the device in any way. In both cases the prediction candidate will be selected by the user and included in the users input message regardless of the prediction candidate’s position on the screen. Therefore the rejection should be maintained as shown in the previous office action.








Respectfully submitted,
/BEN M RIFKIN/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        
Conferees:
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157      
                                                                                                                                                                                                  /RYAN M STIGLIC/Primary Examiner 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.